Argued October 16, 1924.
The plaintiff's right to recover in this case depended on the sufficiency of the proof he adduced in support of his allegation that the defendant was negligent. He assumed the burden of establishing this, and after a number of eye-witnesses testified to the essential facts of the case, the court below, in a charge that is free from reversible error submitted the question to the jury. The only point presented for instruction was that under the evidence the verdict should be for the defendant. This was refused, and after due consideration the jury returned a verdict in the plaintiff's favor.
We see no reversible error in the trial, and the judgment is affirmed. *Page 218